WRIT GRANTED AND MADE PEREMPTORY.

The trial court erred in overruling Rego Company’s exception of prescription. An amending petition naming a defendant after the one year prescription period has run does not timely interrupt prescription if all of the timely sued alleged solidary obli-gors are dismissed from the suit. Gauthier v. So. Farm Bureau Cas. Ins. Co., 422 So.2d 627 (La.App. 3rd Cir.1982) writ denied 427 So.2d 869 (La.1983). Likewise, the filing of a petition with a fictitiously named defendant does not interrupt prescription as to a subsequently correctly named defendant after the prescription period has run. Templet v. Johns, 417 So.2d 433 (La.App. 1st Cir.1982) writ denied 420 So.2d 981 (La.1983). IT IS ORDERED that the trial court vacate its judgment signed on May 5, 1987 overruling Rego Company’s exception of prescription and denying Rego Company's motion for summary judgment, and grant Rego Company’s exception of prescription dismissing Rego Company from the plaintiff’s suit with prejudice.